DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a magnetic sealing closure comprising a first flexible strip, a second flexible strip, both strips with a plurality of cavities with a plurality of magnetic elements therein, and a first and second membrane with a thickness between 0.05mm and 0.6mm and a static friction coefficient of between 0.01 and 0.99, where in light of the specification, the first and second membranes are a predetermined thickness that enclose the magnets to overcome the prior art.  The prior art references do not disclose the specific relationship between the flexible strips, magnets, membranes, thicknesses, and cavities as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of magnets, flexible strips, cavities, membranes, coefficient of frictions, and thicknesses are known to be used in the magnetic fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JASON W SAN/Primary Examiner, Art Unit 3677